Citation Nr: 1625924	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to March 13, 2015. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty with the U.S. Army from November 1957 to November 1960, including combat service in the Republic of Vietnam.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a January 2009 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial disability rating of 30 percent.  A second rating decision, dated in June 2009, continued the 30 percent rating.

In a September 2014 rating decision, the disability rating for PTSD was increased to 50 percent, effective May 2, 2014.  As the maximum disability rating possible was not assigned, the issues remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal.").  

In a May 2015 rating decision, the RO granted entitlement to service connection for prostate cancer, an assigned a 100 percent total disability rating, effective March 13, 2015.

In August 2015, the Board granted an increased initial disability rating of 50 percent for PTSD for the period prior to May 2, 2014, and denied a rating in excess of 50 percent for the period thereafter.  It also inferred a claim for TDIU for the period prior to March 13, 2015 (see Rice v. Shinseki, 22 Vet. App. 447 (2009)), noting that the Veteran would not be eligible for TDIU beginning March 13, 2015, the effective date of his 100 percent rating for prostate cancer, as that would be receiving compensation twice for the same disability.  See 38 C.F.R. § 4.14(2015).  However, the Board also remanded the TDIU claim for additional development.  

In January 2016 rating decision, the Nashville RO denied the TDIU claim.  In a statement received in March 2016, the Veteran expressed his disagreement with the decision.  As the Board has previously found the TDIU claim to be part and parcel of the PTSD increased rating claim, a Statement of the Case for the issue of entitlement to TDIU is not necessary; the issue is considered on appeal before the Board.  See Rice at 453.  In addition, as there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1   For the period July 30, 2007 to September 21, 2007, the Veteran's service-connected disabilities did not meet the percentage requirements for TDIU, as they were rated at 30 percent and 10 percent, for a combined disability rating of 40 percent.

2.  For the period September 22, 2007 to May 1, 2014, the Veteran's service-connected disabilities did not meet the percentage requirements for TDIU, as they were rated at 30 percent, 10 percent, 10 percent and 10 percent, for a combined disability rating of 50 percent.

3.  For the period May 2, 2014 to March 13, 2015, the Veteran's service-connected disabilities met the percentage requirements for consideration of a TDIU, as they were rated at 50 percent, 10 percent, 10 percent and 10 percent, for a combined disability rating of 70 percent.

4.  For the period prior to March 13, 2015, the Veteran's service-connected disabilities were not of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.




CONCLUSION OF LAW

For the period prior to March 13, 2015, the criteria for entitlement to TDIU were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable laws and regulations

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability is considered to exist when there is any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities, standing alone, are so severe as to prevent the individual from securing or following gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2015).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  

Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment, such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a). Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet.App.  326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, as a result of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet.App.  361, 363 (1993).  

The Veteran contends that he was unemployable as a result of his service-connected disabilities prior to March 13, 2015.  Primarily, he states that he is unable to work due to his service-connected PTSD.

Before March 13, 2015, the Veteran was service-connected for the following disorders:  PTSD, 30 percent, effective July 30, 2007 and 50 percent, effective May 2, 2014; Diabetes mellitus, type II (DM II), with erectile dysfunction, 10 percent, effective July 30, 2007; peripheral neuropathy of left lower extremity, 10 percent, effective September 22, 2007; and peripheral neuropathy of right lower extremity, 10 percent, effective September 22, 2007.  His combined disability rating from July 30, 2007 to September 21, 2007 was 40 percent; his combined disability rating from September 22, 2007 to May 1, 2014 was 50 percent; and his combined disability rating from May 2, 2014 to March 12, 2015, was 70 percent.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2015).  Therefore, for the period May 2, 2014 to March 12, 2015, his service-connected disabilities met the percentage rating standards for consideration of a TDIU.  38 C.F.R. § 4.16(a). 

In this regard, however, although the Veteran's combined service-connected disabilities met the percentage rating standards for consideration of a TDIU for the period May 2, 2014 to March 12, 2015, as previously stated, in order to qualify for TDIU, there must be a finding that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

The evidence shows that the Veteran has a high school education.  He last worked full-time in 2006 for a manufacturing company.  During a September 2007 DM II VA examination, it was noted that the Veteran retired based on age or length of service.  During an April 2009 PTSD examination, he did not note any specific vocational impairment other than the effects his alcohol abuse had on him, but said he was a "functional alcoholic" and was able to keep a job and keep working even though he was drinking heavily.  During his May 2014 PTSD examination, the clinician found that the effect of the PTSD and depression on his occupational and social functioning would be still reduced reliability and productivity if he were to try to work now, as he did have difficulty functioning before partially due to the alcohol abuse, but also because of his difficulty with focus, attention and his reluctance to be around people other than his family.  However, the clinician did not state that the Veteran would be completely unemployable.  

Based upon the evidence of record, the Board finds, for the period prior to March 13, 2015, the Veteran's service-connected disabilities were not shown to be so disabling as to preclude him from securing or following substantially gainful employment in keeping with his education and occupational experience.  Rather, the medical evidence of record shows that his service-connected conditions were not of such severity as to preclude gainful employment.  None of the VA medical professionals who reviewed his medical history and examined him found that he was unable to perform at least sedentary work.  

The Board acknowledges the Veteran's statements with regard to the impact of his PTSD, as well as all of his service-connected disabilities on his ability to secure and maintain gainful employment.  However, for the reasons discussed above, the Board finds that they do not suffice to show that he cannot work due to these disabilities.  Significantly, as discussed above, the most recent PTSD VA examination demonstrates that the Veteran's PTSD has not been found to be of a severity that would preclude employment.  Rather, it appears, based on the treatment reports and the Veteran's own statements, that his alcoholism has a significant impact on his ability to work.  However, because the Veteran's alcoholism is not service-connected, this condition cannot be considered in his TDIU claim.  The 50 percent disability rating assigned during this period is recognition of the severity of the service-connected psychiatric disability.  

The Board acknowledges the Veteran's representative's email request for a VA medical opinion.  However, given the fact that the issue concerns TDIU prior to March 2015, the Board finds that the contemporaneous evidence is sufficient to adjudicate the claim.  

Moreover, while the Board sympathizes with the Veteran's asserted difficulties, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on his service-connected disabilities, whether considered separately or in combination.

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim for TDIU for the period prior to March 13, 2015.  


ORDER

For the period prior to March 13, 2015, TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


